--------------------------------------------------------------------------------

Exhibit 10.63

SEPARATION AGREEMENT AND GENERAL RELEASE
 


THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into as of this 10th day of August, 2007 (the “Execution Date”), to be
effective as of the 2nd day of July, 2007 (the “Effective Date”), by and between
Joel M. Barry (the “Executive”) and Electronic Clearing House, Inc., a Nevada
corporation (together with any and all of its subsidiaries as appropriate, the
“Company”).
 
RECITALS
 
A.           The Executive has served as the Chairman and Chief Executive
Officer of Company, and desires to confirm his retirement, and corresponding
resignation, from all executive and employment positions at the Company and as a
director of the Company, effective as of the Effective Date.
 
B.           As a material inducement to the Company’s execution of this
Agreement, the Executive further desires to provide the Company with a general
release and to enter into a non-competition agreement with the Company and
certain other agreements and covenants in exchange for certain payments payable
to the Executive under this Agreement, and the Company desires to make such
payments and enter into such agreements and covenants with the Executive on the
terms set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, the Executive and the Company
agree as follows:
 
1.           Retirement/Resignation.
 
1.1            The Executive hereby confirms his retirement and resignation as
the Chairman and Chief Executive Officer of the Company and otherwise from all
director, executive and employment positions at the Company, effective as of the
Effective Date.  The Executive further acknowledges and agrees that his position
as Chairman and Chief Executive Officer of the Company is ended and terminated
effective as of the Effective Date, and that his employment as such will not be
continued or resumed again at any time.  The Executive also hereby confirms his
resignation as a Director of the Company, effective as of the Effective
Date.  The parties hereby acknowledge and agree that the Executive also is
relieved of his position as a signatory and responsible person on the Company’s
bank accounts effective as of the Effective Date.  The Executive hereby
acknowledges and agrees that (i) the Company has fully paid and satisfied all
amounts properly due and owing to the Executive as a result of his employment
with Company through the Effective Date, and (ii) in the absence of this
Agreement, Executive would not be entitled to any of the payments provided for
hereunder as a result of his retirement and resignation.  The parties will
characterize the Executive’s departure from the Company as a retirement, and
corresponding resignation, from the Company.
 
1.2            From and after the Execution Date, the Executive agrees to make
himself available from time to time to consult with the Company, and provide
general cooperation and assistance in order to facilitate an orderly transition,
as reasonably requested by the Company (the “Transition Assistance”); provided,
such Transition Assistance is to be provided at no out-of-pocket cost to the
Executive, and shall generally be provided at Executive’s convenience.  The
Executive shall receive no additional compensation other than the Cash
Compensation provided for herein for providing Transition Assistance.
 

--------------------------------------------------------------------------------


 
2.      Compensation.
 
2.1           Cash Compensation.  The Company will pay the Executive all salary
earned through the Effective Date and all accrued but unused vacation time or
PTO earned through the Effective Date (“Accrued Compensation”).  The Company
will pay the Executive, in separate payments, two years of Executive’s current
base compensation (representing an aggregate amount equal to $592,800.00), plus
an amount equal to $150,000.00 (representing the aggregate of Executive’s bonus
payments in the two years prior to the Effective Date, but subject to a maximum
cap of $150,000.00) (the “Cash Compensation”) in accordance with the following
schedule of payments:  (a) an initial lump-sum payment of $300,000.00 to be paid
within three (3) business days of the Execution Date, (b) $221,400.00 to be paid
on January 2, 2008; and (c) $221,400.00 to be paid on January 2, 2009.  The
parties intend that the Cash Compensation payable pursuant to clauses (a) and
(b) above shall be treated as a short-term deferral as that term is used in
Section 409A of the Internal Revenue Code of, as amended (the “Code”) and the
regulations promulgated thereunder (collectively, “Section 409A”).  The parties
intend that the Cash Compensation payable pursuant to clause (c) above shall be
treated as a separate payment for purposes of Section 409A and excluded from the
definition of “deferred compensation” pursuant to the regulations promulgated
thereunder regarding separation pay payable upon an involuntary separation from
service.  The parties agree that the payment date for the Cash Compensation
payable pursuant to clauses (b) or (c) above may be accelerated at the written
request of the Executive, and, upon such written request, each such payment will
be paid within three (3) business days of such request.  The Accrued
Compensation and the Cash Compensation will be paid in accordance with the
Company’s normal payroll practices and will be subject to normal federal and
state withholding obligations.
 
2.2           Stock Options.    Any and all stock options issued to Executive
pursuant to the Company’s Incentive Stock Option Plan 1992, as amended (the
“1992 Plan”), all of which are or shall be fully vested as of the Effective
Date, shall expire in accordance with their terms based on the termination of
the Executive’s employment with the Company, effective as of the Effective
Date.  Any and all unvested stock options issued to Executive pursuant to the
Company’s Amended and Restated 2003 Incentive Stock Option, as amended (the
“2003 Plan”), shall immediately vest on the Effective Date.  Any and all stock
options issued to Executive pursuant to the 2003 Plan shall expire,
notwithstanding the provisions thereof or the provisions of the 2003 Plan to the
contrary, on the 360th day following the Effective Date.  The stock options
issued to Executive will otherwise continue to be subject to the terms and
conditions applicable to stock options granted under the 1992 Plan or 2003 Plan,
as applicable, and any applicable stock option agreements between the Executive
and the Company; provided, however, that in the event of a conflict between the
provisions of this Agreement and the 1992 Plan, 2003 Plan or the applicable
stock option agreements, the provisions of this Agreement shall apply.  Each of
Executive and Company acknowledge and agree that this Section 2.2 has been
expressly approved by the Compensation Committee of the Board of Directors of
the Company pursuant to the authority delegated to such committee under the 1992
Plan and the 2003 Plan, each as has been previously approved by the Company’s
shareholders, and that no portion of the foregoing shall be deemed an amendment
or other modification of the 1992 Plan, 2003 Plan or any stock option agreement
issued thereunder.\
 
2

--------------------------------------------------------------------------------


 
2.3           Car Payments.  The Company will pay an amount equal to $21,929.85,
the payoff amount as of the Execution Date, directly to Nissan Motor Acceptance
Corp in respect of the promissory note due for the Nissan Maxima automobile
previously provided for use to the Executive. The Company shall not be
responsible for any other costs related to the vehicle or the Executive’s use
thereof following the Effective Date, including, but not limited to, insurance
(which must have been obtained by Executive within 30 days of the Effective
Date), all of which shall have been obtained by Executive on or after the
Effective Date at his own cost and expense.
 
2.4           Medical Benefits.  For a period of two (2) years after the
Effective Date, the Company shall continue to make available to Executive
medical benefits on a basis that is substantially similar (in benefits to
Executive and costs to Company), in the aggregate, to the benefits that were
available to the Executive immediately prior to the Effective Date.
 
3.           Non-Admission of Discrimination or Wrongdoing.
 
3.1           This Agreement shall not in any way be construed as an admission
by the Company or the Executive that it or he acted wrongfully with respect to
the other, or any other person or entity.
 
3.2           The Executive acknowledges and agrees that he has not suffered any
discrimination and/or harassment in terms, conditions or privileges of his
employment based on age, race, gender, religious creed, color, national origin,
ancestry, physical disability, mental disability, medical condition, marital
status, sexual orientation, or on any other basis.  The Executive acknowledges
and agrees that he has no claim for employment discrimination and/or harassment
under any legal or factual theory.
 
4.           Company Property.  Executive represents and agrees that, as of the
Execution Date, he has turned over to Company all correspondence, reports,
records, designs, patents, business plans, financial statements, manuals,
memoranda, customer lists, customer databases, charts, advertising materials,
other similar data and other property delivered to or compiled by Executive by
or on behalf of the Company or its representatives, vendors or customers which
pertain to the business of the Company or future plans of the Company, and any
other physical or personal property that are the property of Company that he had
in his possession, custody or control (whether directly or indirectly) on the
Execution Date.  Notwithstanding the foregoing, as soon as reasonably
practicable following the Execution Date, the Company will deliver to the
Executive or otherwise permit Executive to retain (i) the desktop and laptop
computers used by the Executive in the provision of his services to the Company
prior to the Effective Date, cleansed of all data and programs, together with
the docking station, mouse and keyboard used by the Executive with such
computers, (ii) his office chair, and (iii) his mobile phone; provided, however,
that the Company will not continue to pay or be responsible for any charges or
fees incurred in  connection with the use thereof; which such fees shall become
the sole responsibility of the Executive as of the Effective Date.  The Company
also will deliver to the Executive a compact disk containing a copy of the
Executive’s contacts that were on such computers.  The Company will, for a
period of one year from the Effective Date, continue to accept messages and
forward all personal and non-business related calls received at Executive’s
previously assigned (800) 899-1289 telephone number to the contact number
provided by Executive. All other services, utilities, and other benefits not
explicitly provided for herein shall be cancelled as of the Effective Date,
including but not limited to home internet access, mobile phone plans and usage
and Blackberry or other similar service.
 
3

--------------------------------------------------------------------------------


 
5.           Trade Secrets and Agreements Not to Solicit and Not to Compete;
Company’s Right to Seek Injunctive Relief.
 
5.1           The Executive understands, acknowledges and agrees that in the
course of employment with the Company he has acquired confidential information
and trade secrets concerning the Company’s past, present or future clients,
operations, plans, methods of doing business (including, without limitation,
customer lists), projected and historical revenues, marketing, costs,
production, growth and distribution, and confidential business strategies
(“Confidential Information”).  The Executive understands, acknowledges and
agrees that it would be extremely damaging to the Company if such information
were disclosed to a competitor or made available to any other person or
entity.  The Executive understands and agrees that such Confidential Information
has been disclosed to the Executive in confidence, that he will keep such
information secret and confidential and that he will not in any way use,
distribute or disclose such information.
 
5.2           The Executive further agrees that for a period of twelve (12)
months from the Effective Date (the “Restricted Period”), the Executive shall
not (i) directly or indirectly, engage, without the express prior written
consent of the Company, in any Competing Business, whether as an employee,
director, consultant, partner, principal, agent, representative, equity holder
or in any other individual, corporate or representative capacity (without
limitation by specific enumeration of the foregoing), or render any services or
provide any advice to any Competing Business; and (ii) directly or indirectly,
(a) with respect to the Business, solicit or divert or attempt to solicit or
divert any business or clients or customers made known to the Executive during
his employment with the Company away from the Company, (b) induce or attempt to
induce customers, clients, suppliers, agents or other Persons under contract or
otherwise associated or doing business with Company who are made known to the
Executive during his employment with the Company, to reduce or alter any such
association or business with the Company, and/or (c) knowingly solicit or
attempt to solicit any Person in the employment of the Company to (I) terminate
such employment, and/or (II) accept employment, or enter into any consulting
arrangement, with any Person other than the Company.  The Executive acknowledges
and agrees that the Company depends on the services and contributions of its
employees and personnel, including certain key employees and personnel of the
Company who have pre-existing business and personal relationships with the
Executive and were initially introduced to the Company by the Executive.  The
Executive acknowledges and understands that the loss of the services of any such
key employees or personnel by the Company could materially and adversely affect
the Company’s business, operations and prospects, and the covenants, agreements
and obligations set forth in this Section 5.2 are a material inducement to the
Company’s execution of this Agreement and its agreement to enter into the
obligations (including payment obligations) set forth herein.  For the purposes
hereof, the following terms have the meanings ascribed to them below:  (i)
“Business” means the business in which the Company is engaged, including the
business of developing, designing, manufacturing, licensing, marketing, selling
and/or distributing solutions for payment processing, including, without
limitation, credit card processing, debit card processing, merchant accounts,
check guarantee, check verification, check conversion, check representment,
check collection, and Automated Clearing House check processing; (ii) “Competing
Business” means any business, activity or Person in direct or indirect
competition (or seeking or contemplating to compete, directly or indirectly)
with the Business; and (iii) “Person” means an individual, a partnership, as
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other form of legal entity.
 
4

--------------------------------------------------------------------------------


 
5.3           In view of the nature of the Executive’s employment and the
Confidential Information and trade secrets that the Executive has received
during the course of his employment, and without limiting the generality of any
other provision of this Agreement, the Executive also agrees that the Company
would be irreparably harmed by any violation or threatened violation of this
Agreement and that, therefore, the Company shall be entitled to an injunction
prohibiting the Executive from any violation or threatened violation of this
Agreement, in addition to any other relief, including monetary damages, to which
the Company may be entitled.
 
5.4           The Executive agrees that the terms and the time periods provided
for, and the geographical area encompassed by, the covenants contained in
Section 5 hereof are necessary and reasonable in order to protect the good will
and value of the Business.  The parties agree that the execution, delivery and
performance of this Agreement are in partial consideration of and a condition to
the Company’s obligation to pay the Cash Compensation to the Executive.  If any
court having jurisdiction at any time hereafter shall hold any provision or
clause of this Agreement to be unreasonable as to its scope, territory or term,
and if such court in its judgment or decree shall declare or determine that
scope, territory or term which such court deems to be reasonable, then such
scope, territory or term, as the case may be, shall be deemed automatically to
have been reduced or modified to conform to that declared or determined by such
court to be reasonable.
 
6.           Acknowledgements.  
 
6.1           The Executive hereby acknowledges and agrees that the Cash
Compensation payments specified in Section 2.1 above is not required under the
Company’s normal policies and procedures and is provided as consideration for
the agreements, covenants and obligations set forth herein, and in particular,
as consideration for the covenants, agreements and obligations set forth in
Sections 5, 8 and 9 hereof.
 
6.2           The Executive further acknowledges and agrees that the payments
referenced in Section 2.1 above also constitute adequate and valuable
consideration, in and of themselves, for the promises contained in this
Agreement and the foregoing referenced covenants, agreements and obligations.
 
6.3           The Executive further acknowledges and agrees that (i) in the
event of any breach of Executive’s agreements, covenants and obligations set
forth herein, including, without limitation, the agreements, covenants and
obligations set forth in Sections 5, 8 and 9 hereof, or (ii) in the event that
the Board of Directors of the Company determines that, in the course of
Executive’s employment with the Company, Executive had violated his fiduciary or
other duties to the Company, or had otherwise caused the Company to incur
monetary damages or other damages, losses, costs or expenses as a result of
Executive’s negligence or misconduct, then, in addition to any and all other
rights and remedies to which the Company may be entitled to hereunder or under
any applicable laws, Executive shall pay to the Company all of the Cash
Compensation and other separation benefits (or the value thereof) Executive
previously received hereunder, and the Company shall be entitled to withhold
indefinitely any and all remaining Cash Compensation and other separation
benefits (or the value thereof) to be provided hereunder, and may use any and
all such amounts to offset any damages, losses, costs or expenses
incurred.  Executive agrees to pay to the Company any and all such amounts
within sixty (60) days of the Company’s written notification to Executive of the
Board of Directors’ determination.
 

5

--------------------------------------------------------------------------------


 
7.           Covenant Not to Sue.
 
7.1           The Executive agrees that he will not file a lawsuit,
administrative complaint or charge of any kind with any court, governmental or
administrative agency or arbitrator against the Company, or any of the Company’s
parents, subsidiaries, partners, affiliates, shareholders, directors, officers,
employees, agents, representatives, predecessors, successors or assigns,
asserting any claims that are released in this Agreement.
 
7.2           The Executive represents and agrees that, before signing this
Agreement, he has not filed or pursued any complaints, charges or lawsuits of
any kind with any court, governmental or administrative agency or arbitrator
against the Company or any of the Company’s parents, subsidiaries, partners,
affiliates, shareholders, directors, officers, employees, agents,
representatives, predecessors, successors or assigns, asserting any claims that
are released in this Agreement.
 
8.           General Release.
 
8.1           Release by the Executive.  As a material inducement for the
Company to enter into this Agreement, and as partial consideration for the
payments provided herein, the Executive knowingly and voluntarily waives and
releases all rights and claims, known and unknown, which the Executive may have
against the Company, and/or any of the Company’s related or affiliated entities
or successors, or any of their current or former parents, subsidiaries,
partners, affiliates, shareholders, directors, officers, employees, agents,
representatives, predecessors, successors or assigns (the “Company Releasees”),
including without limitation, any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, contracts, controversies,
damages, actions, causes of action, suits, rights, demands, costs, losses, debts
and expenses of any kind arising out of, resulting from or in any manner
relating to the Executive’s  employment by the Company up to the date of this
Agreement, the termination of the Executive’s employment hereunder or the
parties’ entry into this Agreement.  The Executive’s general release under this
Agreement includes, but is not limited to, claims for employment discrimination,
harassment, wrongful termination, constructive termination, violation of public
policy, breach of any express or implied contract, breach of any implied
covenant, fraud, intentional or negligent misrepresentation, emotional distress,
defamation, libel, or any other claims relating to the Employee’s relationship
with Company.  The Executive’s general release also includes a release of any
claims under any federal, state or local laws or regulations, including, but not
limited to: (a) Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e)
et. seq. (race, color, religion, sex, and national origin discrimination; (b)
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et. seq. (age
discrimination); (c) Section 1981 of the Civil Rights Act of 1866, 42 U.S.C.
1981 (race discrimination); (d) the Equal Pay Act of 1963, 29 U.S.C. § 206
(equal pay); (e) the California Fair Employment and Housing Act, Cal. Gov’t.
Code §12900, et. seq. (discrimination, including race, color, national origin,
ancestry, disability, medical condition, marital status, sex, sexual
orientation; sexual or racial harassment and age); (f) the California Labor Code
§ 200, et. seq. ­(salary, commission, compensation, benefits and other matters);
(g) the Fair Labor Standards Act, 29 U.S.C. § 201, et. seq. (wage and hour
matters, including overtime pay); (h) the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA), 42 U.S.C. S 1395(c) (insurance matters); (9)
Executive Order 11141 (age discrimination); (i) Section 503 of the
Rehabilitation Act of 1973, 29 U.S.C. § 701, et. seq. (disability
discrimination); (j) the Wheeler Retirement Income Security Act of 1974, 29
U.S.C. § 1001, et. seq. (employee benefits); (k) Title I of the Americans with
Disabilities Act (disability discrimination); California Labor Code Section 132a
(discrimination based on filing a workers’ compensation claim); and (l) any
applicable California Industrial Welfare Commission Order (wage matters).  The
Executive is not releasing any claims (a) based on acts or events occurring
after the signing of this Agreement, (b) rights to benefits that have vested
under any Company benefit plan, (c) any claims to indemnification as a director
or officer under or pursuant to Company’s Certificate of Incorporation or
Bylaws, and (d) any rights to Directors’ and Officers’ insurance coverage.  The
matters that are the subject of the releases referred to in this Section 8.1 are
referred to herein as the “Executive Released Matters.”
 
6

--------------------------------------------------------------------------------


 
8.2           Unknown Claims.  The Executive acknowledges that there is a risk
that subsequent to the execution of this Agreement, the Executive will incur or
suffer damage, loss or injury to persons or property that is unknown or
unanticipated at the time of the execution of this Agreement.  The Executive
hereby specifically assumes such risk and agrees that this Agreement and the
releases contained herein shall and do apply to all unknown or unanticipated
claims, as well as those currently known or anticipated.  Accordingly, the
Executive acknowledges that he has read the provisions of California Civil Code
Section 1542, which provides as follows:
 

   “A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”  

 
Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company and others
released herein, the Executive expressly acknowledges that this Agreement is
intended to include and does include in its effect, without limitation, all
claims which he does not know or suspect to exist in his favor against the
Company Releasees, and that this Agreement contemplates the extinguishment of
any such claim or claims.

7

--------------------------------------------------------------------------------


 
8.3           Assumption of Risk; Investigation of Facts.  The Executive hereby
expressly assumes the risk of any mistake of fact or that the true facts might
be other than or different from the facts now known or believed to exist, and it
is the Executive’s express intention to forever settle, adjust and compromise
any and all disputes between and among the Executive and the Company Releasees,
finally and forever, and without regard to who may or may not have been correct
in their respective understandings of the facts or the law relating thereto.  In
making and executing this Agreement, the Executive represents and warrants that
he has made such investigation of the facts and the law pertaining to the
matters described in this Agreement as he deems necessary, and he has not relied
upon any statement or representation, oral or written, made by the Company with
respect to any of the facts involved in any dispute or possible dispute between
the parties hereto, or with respect to any of his rights or asserted rights, or
with respect to the advisability of making and executing this Agreement.
 
8.4           Ownership of Claims.   The Executive represents and agrees that he
has not assigned or transferred, or attempted to assign or transfer, to any
person or entity, any of the Executive Released Matters.
 
8.5           No Representations.       Each party represents and agrees that no
promises, statements or inducements have been made to such party that caused
such party to sign this Agreement other than those expressly stated in this
Agreement.
 
9.           Release of Age Discrimination Claims.
 
9.1           Age Discrimination is Specifically Intended to be Included as an
Executive Released Matter.  The Executive specifically intends that this
Agreement shall include a complete release of claims under the Age
Discrimination in Employment Act of 1967 (the “ADEA”; 29 U.S.C. §§ 621 etseq.),
as amended by the Older Workers’ Benefit Protection Act of 1990, except for any
allegation that a breach of this Act occurred following the date of this
Agreement.
 
9.2           Additional Consideration.  The Executive agrees and promises that
this Agreement contains obligations by the Company to the Executive that are in
addition to consideration to which the Executive was otherwise entitled from the
Company.  In addition, the Executive acknowledges and agrees that additional
consideration has been provided by the Company (beyond that which would have
otherwise been provided) in order to effect a valid waiver of the Executive’s
claims under the Federal age discrimination laws.
 
9.3            Reasonable Time to Consider Settlement Agreement. The Executive
acknowledges that he has been given a reasonable period of time (a maximum of
twenty-one (21) days, if he so chooses) to consider this Agreement before
signing this Agreement.  The Executive understands that he has seven (7) days
following signing of this Agreement to rescind it, but only insofar as it
effects a release of a claim for violation of the ADEA, in which case it shall
remain fully effective in all other respects.  To rescind this Agreement as to
the ADEA, the Executive agrees to fax a letter signed by the Executive to the
Company, by the end of the seven (7)-day period.  The remainder of this
Agreement shall remain in full force and effect.
 
8

--------------------------------------------------------------------------------


 
9.4           Non-Release of Future Claims. The Executive is hereby advised that
this Agreement does not waive or release any rights or claims that the Executive
may have under the ADEA, or otherwise, which arise after the date the Executive
signs this Agreement.
 
10.           Confidentiality of this Agreement.  The Executive agrees to keep
the terms of and amount paid under this Agreement completely confidential, and
not to disclose such information to anyone other than his spouse, attorneys and
licensed tax and/or professional investment advisor (hereafter referred to as
the “Executive’s Confidants”), all of whom will be informed of and be bound by
this confidentiality provision.  Neither the Executive nor the Executive’s
Confidants will disclose the terms of this Agreement to anyone, including
without limitation, any representative of any print, radio or television media,
to any past, present or prospective applicant for employment with the Company,
executive recruiter or “headhunter,” to any counsel for any current or former
employee of the Company, to any other counsel or third party, or to the public
at large.
 
11.           Goodwill And Reputation of Company and Executive.  Each of the
Executive and the Company further agrees not to take actions or make statements,
written or oral, that disparage or defame the goodwill or reputation of the
other, or any the other’s respective parents, subsidiaries, partners,
affiliates, shareholders, directors, officers, employees, agents,
representatives, predecessors, successors, assigns, heirs, executors or
administrators.
 
12.           Attorney’s Fees.  The losing party shall be liable to the
prevailing party for its reasonable costs and attorney’s fees, including the
costs of the arbitrator in any arbitration, incurred in any action to enforce
this Agreement.
 
13.           Independent Counsel; Interpretation.  THE EXECUTIVE HEREBY
EXPRESSLY REPRESENTS, ACKNOWLEDGES AND CONFIRMS THAT HE HAS BEEN ADVISED TO SEEK
AND OBTAIN LEGAL ADVICE FROM INDEPENDENT COUNSEL REPRESENTING HIS INTERESTS WITH
RESPECT TO THIS AGREEMENT, THAT HE HAS HAD THE FULL RIGHT AND OPPORTUNITY TO
CONSULT WITH SUCH COUNSEL, THAT HE HAS AVAILED HIMSELF OF THIS RIGHT AND
OPPORTUNITY, THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS THIS AGREEMENT IN
ITS ENTIRETY, THAT HE IS FULLY AWARE OF THE CONTENTS HEREOF AND THE MEANING,
INTENT AND LEGAL EFFECT OF THIS AGREEMENT, AND THAT HE HAS EXECUTED THIS
AGREEMENT FREE FROM COERCION, DURESS OR UNDUE INFLUENCE.  SPECIFICALLY, BY
SIGNING THIS AGREEMENT, EXECUTIVE UNDERSTANDS, AND HEREBY ACKNOWLEDGES AND
CONFIRMS, THAT HE MAY BE GIVING UP SIGNIFICANT LEGAL RIGHTS.  SHOULD ANY
PROVISION OF THIS AGREEMENT REQUIRE JUDICIAL INTERPRETATION, IT IS AGREED THAT A
COURT INTERPRETING OR CONSTRUING THE SAME SHALL NOT APPLY A PRESUMPTION THAT THE
TERMS HEREOF SHALL BE MORE STRICTLY CONSTRUED AGAINST ANY PARTY BY REASON OF THE
RULE OF CONSTRUCTION THAT A DOCUMENT IS TO BE CONSTRUED MORE STRICTLY AGAINST
THE PARTY WHO ITSELF OR THROUGH ITS AGENT PREPARED THE SAME, IT BEING AGREED
THAT ALL PARTIES HERETO HAVE PARTICIPATED IN THE PREPARATION OF THIS AGREEMENT.
 
9

--------------------------------------------------------------------------------


 
14.           Notices. Any notice required to be given or delivered by one party
to the other hereunder shall be in writing and addressed as specified below or
at such other addresses as shall be specified by the parties by like
notice.  All notices shall be deemed effectively given upon personal delivery,
(a) five (5) days after deposit in the United States mail by certified or
registered mail (return receipt requested), (b) two (2) business day after its
deposit with any return receipt express courier (prepaid), or (c) one (1)
business day after transmission by facsimile.
 
If to the Company: 
If to the Executive:
           
Electronic Clearing House, Inc.
Joel M. Barry
   
730 Paseo Camarillo
     
Camarillo, CA 93010
     
Fax:
     
 
     
With a copy to:
             
Stubbs Alderton & Markiles, LLP
     
15260 Ventura Boulevard
     
20th Floor
     
Sherman Oaks, CA 91403
     
Attn:  V. Joseph Stubbs, Esq.
     
Fax:  818-474-8607
   



15.           Further Actions.  Whether or not specifically required under the
terms of this Agreement, each party hereto shall execute and deliver such
documents and take such further actions as shall be necessary in order for such
party to perform all of his or its obligations specified herein or reasonably
implied from the terms hereof.
 
16.           Successors, Third Party Beneficiaries.
 
16.1           This Agreement is personal to the Executive and, without the
prior written consent of the Company, is not assignable by the Executive.  This
Agreement will inure to the benefit and be enforceable by the Executive’s legal
representatives (including any duly appointed guardian) acting in their
capacities as such pursuant to applicable law.
 
16.2           This Agreement will inure to the benefit of and be binding on the
Company and its successors and assigns.  The Company will be entitled to assign
all of its obligations hereunder to any successor (direct or indirect and
whether by purchase, merger, consolidation, share exchange or otherwise) to the
business, properties and assets of the Company; provided, however, that the
Company will remain liable for the full, timely performance of all the
obligations so assigned as if such assignment had not been made.
 
16.3           Except as otherwise expressly provided in this Agreement, this
Agreement is not intended, and shall not be construed, deemed or interpreted, to
confer on any person or entity not a party hereto any rights or remedies
hereunder.
 
10

--------------------------------------------------------------------------------


 
17.           Execution In Counterparts.   This Agreement may be executed in two
(2) or more counter­parts, all of which taken together shall constitute one
agreement.
 
18.           Severability and Governing Law.
 
18.1             Should any of the provisions in this Agreement be declared or
be determined to be illegal or invalid, all remaining parts, terms or
provisions, or any sections, subsections, paragraph or subparagraphs, shall be
valid, and the illegal or invalid part, term or provision, or section,
subsection, paragraph or subparagraph, shall be deemed not to be a part of this
Agreement.
 
18.2             This Agreement is made and entered into in the State of
California and shall in all respects be interpreted, enforced and governed under
the laws of California.
 
19.           Proper Construction.
 
19.1           The language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or
against any of the parties.
 
19.2           As used in this Agreement, the term “or” shall be deemed to
include the term “and/or” and the singular or plural number shall be deemed to
include the other whenever the context so indicates or requires.
 
19.3           The paragraph headings used in this Agreement are intended solely
for convenience of reference and shall not in any manner amplify, limit, modify
or otherwise be used in the interpretation of any of the provisions hereof.
 
20.           Entire Agreement.   This Agreement is the entire agreement between
the Executive and the Company, and fully supersedes any and all prior agreements
or understandings between the parties pertaining to its subject matter.
 
 
[Signatures appear on next page]
 
11

--------------------------------------------------------------------------------




PLEASE READ CAREFULLY. THIS CONSULTING AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.






 DATE:  
8/9/07
 
/s/ Joel M. Barry
   
JOEL M. BARRY
           
DATE:
08-10-07
 
ELECTRONIC CLEARING HOUSE, INC.
               
/s/ Charles Harris
   
Name:  CHARLES HARRIS
   
Title:  CHIEF EXECUTIVE OFFICER



 
12

--------------------------------------------------------------------------------